Citation Nr: 0008969	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-49 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found the veteran to be incompetent for VA purposes.  


FINDING OF FACT

A veterans services officer (VSO) was not involved in 
developing evidence as to the veteran's ability to handle his 
funds.


CONCLUSION OF LAW

The RO's determination that the veteran was incompetent, 
involved legal error.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.353 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran is 100 percent disabled 
as a result of organic brain syndrome, alcoholic 
hallucinosis.  He is entitled to special monthly pension due 
to left eye, postoperative cataract, myocardial infarction, 
vocal chord lesion, varicose veins, and alcoholic liver 
disease.  

In a September 1993 statement, A.R., M.D. psychiatrist for VA 
requested that guardianship proceedings for the veteran to be 
initiated.  He reported that in August 1993, the veteran was 
admitted to a VA medical facility with diagnoses of alcoholic 
hallucinosis, and alcohol abuse.  

He reported that the veteran's psychiatric history included 
along history of chronic alcohol abuse.  He also experienced 
recurrent episodes of alcoholic hallucinosis.  It was noted 
that over the past five years he had become mild to 
moderately demented.  

On mental examination, he scored 21/29, with poor effort on 
the Bender Gestalt test.  Psychological testing revealed a 
significant decline in cognitive function, particularly in 
the areas of concentration, memory, problem solving, and 
executive functioning.  The psychologist recommended that the 
veteran would benefit from a supervised living environment.  
On a Kelt examination, it was found that the veteran did not 
have the skills and abilities to safely live independently.  

It was noted that during a recent hospitalization it was 
discovered that the veteran had a lesion on his vocal cords, 
which might represent an early cancer.  It was recommended 
that the veteran undergo a simple diagnostic procedure, which 
he repeatedly refused.  Possible early removal of a very 
small cancer could save the veteran a lot of pain and 
morbidity.  There was no evidence to indicate that the 
veteran understood the risks and benefits of the recommended 
medical procedures.  

In an October 1993 rating decision, the RO informed the 
veteran of its proposal to find him incompetent for VA 
purposes.  

In a January 1994 rating decision, the RO determined that the 
veteran was incompetent for the purpose of VA benefits.  The 
veteran appealed this decision and asserted that he was 
competent to handle his affairs.  

The veteran was accorded a personal hearing in September 
1994.  At that time, he testified that he was capable 
managing his own funds.  He reported that he paid his own 
bills in a timely manner.  He reported that he had a checking 
account, which he had overdrawn twice, and since that time he 
used cash as a primary mode of transaction.  He reported that 
Dr. R., who recommended the incompetency finding, did so only 
because he refused the diagnostic procedure for cancer.  He 
reported that received a second opinion and the tests were 
negative for cancer.  He also reported that he would obtain 
and submit a statement from his landlord showing that he was 
timely with his rent payments.  

The veteran was accorded a VA mental disorders examination in 
November 1994.  
On mental status examination, he was aware of the date, 
place, and himself.  He showed a definite or significant 
memory deficit.  He was unable to repeat any of six digits 
after one minute.  He was able to recall three objects after 
fifteen minutes.  He was not able to subtract serial sevens 
beyond ninety-three.  His interpretation of proverbs was 
noticeably concrete.  His judgment seemed reasonably good as 
tested by the standard questions.  The examiner concluded 
that the veteran demonstrated mild to moderate organic brain 
syndrome, probably secondary to alcoholism.  He opined that 
the veteran would benefit from having a payee, as he 
continues to drink and has a long history of chronic 
alcoholism.  Thus, he concurred with Dr. R.'s 
recommendations.  The diagnoses were organic brain disorder 
and alcoholism.  A global functioning score of 50 was 
provided.  

A VA hospitalization report dated in December 1994 shows that 
the veteran presented with complaints of nausea and vomiting 
and abdominal pain while drinking alcohol.  The diagnoses 
were alcohol withdrawal, delirium tremens, dehydration, mild 
esophageal narrowing, hematuria, aspiration pneumonia, and 
borderline hypertension.  

A VA hospitalization report dated in February 1995 shows 
diagnoses of toxic encephalopathy secondary to alcohol, 
positive purified protein derivative, malnutrition, anorexia, 
volume depletion, and loose stools.  It was noted that on 
admission, he had a mental status examination of 19/30.  At 
discharge, the veteran was fully oriented with mental status 
showing 26/30.  He was fully functional in regards to his 
activities of daily living.

VA outpatient treatment records dated in May 1995 show that 
the veteran presented stating "I really have to move where 
there is no booze and [it is] safer."  A diagnosis of 
questionable mental competency to handle financial affairs 
was provided.  A licensed clinical social worked reported 
that it might be in the veteran's best interest to have a 
protective payee appointed.  

In November 1995, the veteran established J.B. as his 
financial manager.  It was noted that J.B. would pay the 
veteran's rent and other bills and provide him with an 
allowance.  It was noted that the veteran was pleased with 
the arrangements and was admitted for residency.  The veteran 
received daily assistance with shopping for food and clothes.  
It was noted that the veteran had no problems with alcohol 
since moving into the residence.  

VA mental health records dated from March 1996 to January 
1998 show that the veteran was placed in an assisted living 
home and was happy with his living arrangements.  It was 
noted that the veteran was doing very well and not drinking.  
In August, the veteran communicated that he was bored and 
wanted to move downtown.  In April 1997, the veteran was 
asked to leave his living quarters due to conflicts with 
roommates.  The veteran was then placed in an adult family 
home, however he was not satisfied and chose to leave.  He 
was then placed at the Stewart House, wherein he was evicted.  
In January 1998, the veteran was placed in an assisted living 
home.  It was noted that that the veteran had sabotaged all 
previous efforts by getting drunk and causing problems.  It 
was also noted that the veteran was frail and would not do 
well on the street or going from shelter to shelter.  

The report of a January 1998 VA field examination reflects 
that the veteran had moved into an assisted living facility 
and required a lot of assistance on a daily basis.  It was 
noted that he appeared very close to an aid and attendance 
rating.  reports of the veteran being taken advantage of and 
a need for someone to manage the veteran's funds.

Copies of the personal service log from the veteran's 
assisted living facility show that the veteran requires some 
help his daily activities, including bathing, being escorted 
to the shower, shaving and hygiene due to tremors, and 
supervision and reminders to take his medication.  The 
records also show that the veteran required protection from 
the hazards of his daily environment.  



Pertinent Law and Regulations

Under the provisions of 38 C.F.R. § 3.353(b): 

Where the beneficiary is rated 
incompetent the Adjudication Officer will 
inform the Veterans Services Officer of 
jurisdiction of that fact.  The Veterans 
Services Officer will develop information 
as to the beneficiary's social, economic 
and industrial adjustment and appoint (or 
recommend appointment of) a fiduciary as 
provided in § 13.55 of this chapter, 
select a method of disbursing payment as 
provided in § 13.56 of this chapter, or 
in the case of a married beneficiary, 
appoint the beneficiary's spouse to 
receive payments as provided in § 13.57  
of this chapter.  The Adjudication 
Officer will authorize disbursement of 
the benefit in the manner selected by the 
Veterans Services Officer. 

(3)	If in the course of fulfilling the 
responsibilities assigned in paragraph 
(b)(2) the Veterans Services Officer 
develops evidence indicating that the 
beneficiary may be capable of 
administering the funds payable without 
limitation, he or she will refer that 
evidence to the rating agency with a 
statement as to his or her findings.  The 
rating agency will consider this 
evidence, together with all other 
evidence of record, to determine whether 
its prior determination of incompetency 
should remain in effect.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has interpreted this 
regulation as meaning that the "'VSO is intended to play an 
integral role in developing evidence relating to the 
veteran's ability to manage his affairs,'" and imposing "an 
affirmative obligation [on the VSO] to develop evidence....'"  
Coleman v. Brown, 5 Vet. App. 371, 374 (1993) (quoting from 
an Amicus Memorandum).

In Coleman the Court noted that, "'where the rights of 
individuals are affected, it is incumbent upon agencies 
follow their own rules.'"  Id. (quoting Morton v. Ruiz, 415 
U.S. 199, 235 (1974)).  The Court concluded that the failure 
to follow the procedures mandated in § 3.353(b), constituted 
"legal error" and required that the Board vacate the RO's 
finding that the veteran was incompetent.  Coleman v. Brown, 
at 375.

Subsequent to the Coleman decision the provisions of 38 
C.F.R. § 3.353 were amended to reflect that rating agencies 
have sole authority to make determinations of incompetency.  
60 Fed. Reg. 27409 (1995) (codified at 38 C.F.R. § 3.353(a)).  
The Court has yet to interpret the revised provisions of 
§ 3.353 in light of the Coleman decision.  However, the Board 
need not reach that question in this decision.  The old 
provision of the regulation was in effect when the RO made 
its determination that the veteran was incompetent, and the 
Board is bound to follow that regulation as interpreted by 
the Coleman court.  Here, as in Coleman, there is no evidence 
that the VSO was involved in the determination of 
incompetency.  Accordingly, the Board must conclude that the 
finding of incompetency involved legal error, and vacate the 
RO's finding that the veteran was incompetent.

Nothing in this decision is meant to preclude the RO from 
readjudicating the question of competency in light of the 
revised provisions of 38 C.F.R. § 3.353.



ORDER

The determination that the veteran is incompetent for VA 
purposes is vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

